Andrews, Presiding Judge,
dissenting.
Because I believe this is one of those cases in which the evidence of McHenry’s equal knowledge of the condition which she contends caused her fall is “plain, palpable, and undisputed[,]” I would affirm the trial court’s grant of summary judgment to Longhorn Steak, Inc.
Both McHenry and her daughter deposed that when they ate some of the peanuts on the table, they put the shells back into the basket. Seeing this, the waitress instructed them, “you don’t do that, . . . you just throw them on the floor.” The waitress then tossed the basket of shells onto the floor. McHenry also deposed that “I just knew that when the waitress threw those peanuts, . . . that certainly they were on the floor.”
Pretermitting whether, under these circumstances, the peanut shells could even be considered a defect in the premises, as opposed to a part of the decor, see Pritchett v. Hartwell Entertainment Group, 221 Ga. App. 708 (472 SE2d 512) (1996), it is without question that McHenry was aware of the condition.
“A plaintiff is held accountable for the failure to exercise due care for personal safety when doing an obviously dangerous act, and that failure is regarded as the sole proximate cause of the injury.” City of Winder v. Girone, 265 Ga. 723, 724 (462 SE2d 704) (1995). Just as Girone knew she was traversing a patio covered with sewage, McHenry knew she was traversing a peanut-strewn floor. See also Moss v. Dept. of Public Safety, 247 Ga. App. 426 (1) (543 SE2d 799) (2000); Palermo v. Winn-Dixie Atlanta, 221 Ga. App. 532, 533 (1) (472 SE2d 85) (1996).
Therefore, I respectfully dissent.
*837Decided February 20, 2002.
Deming, Parker, Hoffman, Green & Campbell, Christopher W. Daly, William R. Pike, for appellant.
Cruser & Mitchell, Joseph R. Cruser, Jennifer M. McBath, for appellees.